Case 2:19-mc-00015-GW-PJW Document 19 Filed 01/31/19 Page1lof3 Page ID #:963

10
11
12
13
14
15
16
17
18
19
20
21
22
Za
24
25
26
27
28

 

 

DENNIS S. ELLIS (SB# 178196)
dennisellis
KATHER
katherinemurra
SERLI POLATO
serlipolatoglu@paulhastings.com
PAUL HASTINGS LLP

515 South Flower Street
Twenty-Fifth Floor

Los Angeles, California 90071-2228
Telephone: 1(213) 683-6000
Facsimile: 1(213) 627-0705

aulhastings.com
U (SB# 311021)

Attorneys for Defendants L?OREAL USA,
OREAL USA PRODUCTS, INC.
L’OREAL USA S/D, INC. and REDKEN

INC., L
AVENUE NYC, LLC

aulhastings.com
E F. MURRAY. (SB# 211987)

*-TH
5

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

IN RE SUBPOENAS DUCES TECUM
AND TO TESTIFY AT DEPOSITION
TO ESTHER VASQUEZ

 

LIQWD, INC. and OLAPLEX LLC,
Plaintiffs,
VS.
L’OREAL USA, INC., L;?;OREAL USA
PRODUCTS, INC., L?;OREAL USA
S/D, INC. and REDKEN 5" AVENUE
NYC, LLC,

Defendants.

 

 

CASE NO. 2:19-mc-00015-GW-PJ Wx

Underlying Litigation
Civil Action No. 17-14-JFB-SRF
United States Distr. Del.

Discovery cutoff: January 25, 2019
Pretrial conference date: June 4, 2019
Trial date: July 29, 2019

[DISCOVERY MATTER]
PROOF OF SERVICE

Date: February 28, 2019
Time: 1:30 p.m.

Dept.: 790

Judge: Hon. Patrick J, Walsh

PROOF OF SERVICE

 
Case 2:19-mc-00015-GW-PJW Document 19 Filed 01/31/19 Page 2of3 Page ID #:964

bo

oO FSF ASTD We Se W

10
11
12
13
14
15
16
17
18
19
20
21
i
23
24
25
26
a
28

 

 

 

PROOF OF SERVICE
STATE OF CALIFORNIA )
) ss:
CITY OF LOS ANGELES AND COUNTY OF )
LOS ANGELES _)

I am employed in the City of Los Angeles and County of Los Angeles, State
of California. I am over the age of 18, and not a party to the within action. My business
address is 515 South Flower Street, Twenty-Fifth Floor, Los Angeles, California 90071-
2228,

On January 31, 2019, I served the foregoing document(s) described as:

MOTION TO COMPEL NON-PARTY ESTHER VASQUEZ TO COMPLY WITH
SUBPOENA DUCES TECUM AND TO TESTIFY AT DEPOSITION

JOINT STIPULATION RE: DEFENDANTS’ MOTION TO COMPEL NON-PARTY
ESTHER VASQUEZ TO COMPLY WITH SUBPOENA DUCES TECUM AND TO
TESTIFY AT DEPOSITION

DECLARATION OF KATHERINE F. MURRAY IN SUPPORT OF DEFENDANTS’
MOTION TO COMPEL NON-PARTY ESTHER VASQUEZ TO COMPLY WITH
SUBPOENA DUCES TECUM AND TO TESTIFY AT DEPOSITION

DECLARATION OF ASHLEY E. MARTABANO IN SUPPORT OF NONPARTY
ESTHER VASQUEZ’S OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL
NONPARTY ESTHER VASQUEZ TO COMPLY WITH SUBPOENA DUCES TECUM
AND TO TESTIFY AT DEPOSITION

DECLARATION OF ESTHER VASQUEZ IN SUPPORT OF NONPARTY ESTHER
VASQUEZ’S PORTION OF JOINT STIPULATION RE: DEFENDANTS’ MOTION TO
COMPEL NONPARTY ESTHER VASQUEZ TO COMPLY WITH SUBPOENA
DUCES TECUM AND TO TESTIFY AT DEPOSITION

[PROPOSED] ORDER GRANTING MOTION TO COMPEL NON-PARTY ESTHER
VASQUEZ TO COMPLY WITH SUBPOENA DUCES TECUM AND TO TESTIFY AT
DEPOSITION

on the interested parties by placing a true and correct copy thereof in a sealed envelope(s)
addressed as follows:

Joseph M. Paunovich, Esq. (joepaunovich@quinnemanuel.com)
Ali Moghaddas, Esq. (alimoghaddas@quinnemanuel.com)
Quinn Emanuel Urquhart & Sullivan, LLP

865 South Figueroa Street, 10th Floor

Los Angeles, CA 90017

Tel: (213) 443-3000

Attorneys for Ligwd, Inc. and Olaplex LLC

PROOF OF SERVICE

 
Case 2:19-mc-00015-GW-PJW Document 19 Filed 01/31/19 Page3of3 Page ID #:965

—

VIA ELECTRONIC MAIL:

By personally emailing the aforementioned document(s) in PDF format to
the respective email address(es) listed above on January 31, 2019. I did not
receive an electronic message indicating any errors in transmission,

I declare under penalty of perjury under the laws of the United States that
the above is true and correct.

Executed on January 31, 2019, at Los Angeles, California.

Mteve ps: A. i

~ Maggie Kart
J

 

Oo Oo HIN DH TF FSF WY LY

Bo bo bo PO NY bP BH NO Qo ee | | FEF Ee OS Sl lh
Co NN HR MO BP W NYO YF DBD OBO woe THN TD AH SP WwW NYO KF OC

-2- PROOF OF SERVICE

 

 

 
